Dissenting Opinion.
Manning, J.
The plaintiff was of age in May 1873. Her action against her tutrix was filed June 14,1880, service having been accepted on 12th of the previous month. The present suit was filed September 19, 1882.
I think the action of the minor against her tutrix is barred by the prescription of four years, and her capacity to sue therefore terminated in May 1877.
*808The voluntary rendition of the account by the tutrix has no effect upon this prescription quoad other parties. To hold otherwise will' facilitate collusion between parent and child, after majority is attained, and subject purchasers in good faith to disastrous reclamations. If" any one must suffer for a mother’s waste of her child’s money, it should be the child.
I think the judgment should bo affirmed.